I concur in the result of this case, and in the treatment of each question save that concerning the testimony of the witness Mrs. Huntington to the effect that she wrote the defendant company that her father had been injured.
The majority are of opinion that from this testimony it cannot be inferred that the letter was mailed. I would hold that the question is what the jury might reasonably understand to be the meaning of the witness. Her testimony is not, I think, to be construed or interpreted by strict technical rules. In common speech when one person says that he wrote a letter to another, he usually means, not only that he indited the letter, but that he mailed it. And such would probably be the understanding of those who heard the statement. So, here, I think that the jury might reasonably have so understood the witness, and that therefore it cannot be said that there was no evidence of the mailing of the letter in question.